Citation Nr: 0516157	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-04 657	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the purpose of 
accrued benefits for tobacco induced cardiac disease and lung 
cancer.

2.  Entitlement to service connection for the cause of the 
veteran's death due to tobacco use.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1945 to October 1946.  He died in July 
2001.  The appellant is the veteran's widow.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin that denied the appellant's claims.  

The Board notes that the veteran had originally claimed 
entitlement to service connection for illness due to 
cigarette smoking, in particular cardiac and pulmonary 
disease, by way of a VA Form 21-526 submitted in March 1998.  
After the veteran was diagnosed with lung cancer in July 
1998, he emphasized that his claim included lung cancer.  The 
RO denied the veteran's claims for service connection for 
heart disease and for lung cancer and he appealed to the 
Board.  The Board, in a May 2000 decision, denied each 
service connection claim as not well grounded.  

Thereafter, there was a significant change in the law; on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)) became 
law.  This law eliminated the concept of a well-grounded 
claim.  Section 7(b) of the VCAA states that, in the case of 
a claim for benefits finally denied as being not well 
grounded between July 14, 1999 and November 9, 2000, the 
claim can be re-adjudicated upon the request of the claimant 
or the Secretary's own motion as if the earlier denial had 
not been made.  The veteran requested such readjudication in 
February 2001.  As previously noted, he died in July 2001, 
before any readjudication occurred.  His claim consequently 
remained pending at the time of his death.  

The appellant has expressed disagreement with a January 2003 
rating decision that, in part, denied her claim for 
38 U.S.C.A. § 1318 benefits.  The claims file does not 
contain any Statement of the Case (SOC) issued in response to 
the appellant's October 2003 Notice of Disagreement (NOD) (in 
the written brief presentation of the appellant's 
representative).  The Board must therefore remand that issue 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).  (That issue has not been included on 
the title page of this decision because, absent a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. App. 
511 (1997).)


FINDINGS OF FACT

1.  A claim of entitlement to service connection for illness 
due to in-service tobacco use, namely cardiac disease and 
lung cancer, was filed in March 1998 and was pending at the 
time of the veteran's death in July 2001.

2.  The veteran's cardiac disease and adenocarcinoma of the 
lung are traceable to the veteran's tobacco-use habit that 
began in service.  

3.  The appellant's claim for service connection for the 
cause of the veteran's death due to tobacco use was submitted 
in August 2001.




CONCLUSIONS OF LAW

1.  Service connection for cardiac disease for the purpose of 
accrued benefits is warranted.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.1000 (2004).

2.  Service connection for adenocarcinoma of the lung for the 
purpose of accrued benefits is warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2004).

3.  The criteria for the award of service connection for the 
cause of the veteran's death due to tobacco use have not been 
met.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection for accrued benefits purposes

The appellant seeks entitlement to accrued benefits for 
service connection for cardiac disease and adenocarcinoma of 
the lung, each as due to the veteran's smoking in service.  

Accrued benefits include periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the evidence of record shows that the 
veteran did have claims pending for service connection for 
heart disease and adenocarcinoma of the lung, each condition 
claimed as secondary to his in-service smoking.  The Board 
also notes that the veteran submitted his claim for service 
connection in March 1998; he was seeking service connection 
for "illnesses caused by years of smoking."  Cardiac and 
pulmonary disease was mentioned specifically and an April 
1998 RO letter refers to cardiopulmonary disease.  The Board 
finds that the lung cancer claim falls within the smoking-
related illnesses claimed by the veteran in March 1998, and 
therefore not subject to the provisions of 38 U.S.C.A. § 1103 
that impose a cutoff date of June 9, 1998.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the criteria for diagnosing substance 
dependence are found in the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
Fourth Edition (1994) (DSM-IV) at page 243.

The appellant contends that the veteran's heart disease and 
lung cancer were casually related to his active military 
service.  The appellant testified at her May 2002 personal 
hearing at the RO that the veteran did not smoke before he 
went into the service and that he started smoking while he 
was in service because everybody smoked and because they were 
given free cigarettes by the service department.  The 
appellant stated that she had married the veteran in 1955, 
and that during their marriage, the veteran had related his 
heavy post-service smoking to his time in the Marine Corps.  
She testified that the veteran had tried to stop smoking 
after he had gotten sick, but was unable to stop.  The 
appellant said that the veteran had never sought smoking 
cessation therapy from a doctor and that she was unaware of 
any diagnosis of nicotine addiction.

Review of the veteran's service medical records reveals that 
the veteran was examined in September 1946, and found 
physically qualified for transfer.  The veteran was also 
medically examined in connection with his separation from 
service and his October 31, 1946 chest x-ray was essentially 
negative.  There was no history of any lung or heart disease.  
Blood pressure was recorded as 128/70.  The veteran's 
cardiovascular system, including the heart, was described as 
normal, as was his respiratory system.  There was no mention 
of cigarettes or smoking, nor was there any mention of 
nicotine dependence.

The earliest post-service medical records in evidence date 
from September 1985; these indicate that the 60-year old 
veteran had sought treatment for sudden onset of irregular 
and rapid heart action in January 1984.  The veteran provided 
his history and his doctor noted that the veteran was quite 
reliable in connection with giving that history.  There was 
no mention of any adenocarcinoma or other lung disorder.  The 
veteran's social history indicates that he had been smoking 
two packs of cigarettes per day for about 42 years for a 
total of 84 pack years.  The physician rendered cardiac 
diagnoses of atrial fibrillation with uncontrolled 
ventricular response, etiology undetermined and hypertension, 
arterial, essential.  An October 1985 report indicates that 
the veteran's coronary arteriography showed normal coronary 
arteries with no angiographic evidence of coronary arterial 
obstructive disease.  The veteran was diagnosed with 
idiopathic sick sinus node syndrome with 
tachycardia/bradycardia syndrome and it was felt that a 
combination of pacemaker therapy and drug therapy was needed.  
A September 1990 report from a neurologist mentioned a past 
history of tobacco abuse.  

The evidence of record includes a February 1999 written 
statement from the veteran's treating cardiologist who stated 
that the veteran had atherosclerotic iliofemoral occlusive 
disease with claudication of the lower extremities, a history 
of arterial hypertension and a previous history of a 
transient ischemic attack of the brain and adenocarcinoma of 
the right middle lobe of the lung.  The doctor also stated 
that the veteran, although no longer smoking cigarettes, had 
a past history of heavy cigarette smoking.  The doctor opined 
that the veteran's smoking history had contributed, both 
directly and indirectly, to his health problems.  The 
cardiologist further opined that, because the veteran had 
been a heavy smoker over a period of decades, his smoking 
history had been a particularly significant factor on his 
overall health status.  

The evidence of record also includes a written statement, 
dated in March 2001, from a Marine who served with the 
veteran.  This comrade stated that he had gone overseas with 
the veteran and that, at the time of their overseas 
deployment, December 1945, neither of them smoked.  The 
veteran himself, in a written statement dated in March 2001, 
stated that he had not used tobacco until his enlistment in 
the Marine Corps.  In a prior written statement, dated in 
April 1998, the veteran had stated that he did not 
participate in the use of tobacco products prior to his 
enlistment, but that he was immediately indoctrinated in 
their use by the military.  He also stated that he had smoked 
cigarettes since that time.  The veteran further stated that 
he had sought endless times to terminate smoking but had been 
unable to quit tobacco use because he was addicted.

Review of the medical evidence of record reveals that the 
veteran underwent a right lung biopsy for suspected cancer in 
July 1998.  The associated surgical pathology report 
indicated the presence of adenocarcinoma.  An August 1998 
consultation report from a cardiac surgeon indicated that the 
veteran had a 120-pack year history.  Review of the records 
of the veteran's private oncologist dated between December 
2000 and March 2001 reveals that the veteran was described in 
the December 2000 new patient consultation report as having a 
75-100 pack year history of smoking and that he had 
discontinued smoking in the previous month.  A February 2001 
letter from a cardiologist to the oncologist indicated that 
the veteran used to smoke three packs a day for thirty years 
and that he had recently quit smoking.  

A March 2002 written statement from the veteran's private 
oncologist states that the veteran had an extensive history 
of smoking that was estimated to be 75-100 pack per year and 
that the veteran died due to complications related to his 
lung cancer.  The oncologist further stated that there is a 
strong causal relationship between squamous cell carcinoma of 
the lung and smoking and that it is estimated that smoking is 
responsible for over eighty percent of lung cancer deaths.  
The oncologist opined that it was highly likely that smoking 
caused the veteran's lung cancer.

In May 2004, VA health care personnel reviewed the veteran's 
claims file in order to address the question of whether the 
veteran had suffered from nicotine dependence.  The VA 
psychiatrist noted that the DSM-IV criteria for nicotine 
dependence require demonstrated tolerance to the effects of 
nicotine, or diminished effect observed with continued use of 
the same amount of nicotine-containing products.  The 
reviewer said that he was unable to find anywhere in the 
record specific evidence regarding the effects of nicotine on 
the veteran.  The reviewer also noted that the criteria for 
nicotine dependence require a specific withdrawal syndrome, 
as well as symptoms that should cause clinically significant 
distress or impairment in social, occupational or other 
important areas of functioning.  The reviewer stated that he 
was unable to find in the evidence of record specific 
evidence of a withdrawal syndrome.  The reviewing 
psychiatrist therefore concluded that there was insufficient 
evidence of record to produce an informed opinion regarding 
the question of whether the veteran had nicotine dependence.  
A second VA physician signed this opinion.

As previously noted, according to 38 U.S.C.A. §§ 1110, 1131, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Even if there is no record of 
cardiac disease or lung cancer in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, a 
disease that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The Board notes that the service medical records contain no 
findings of, or diagnosis of, any cardiac disorder, heart 
disease, pulmonary disease or lung cancer.  There is no 
clinical evidence of record to establish the clinical 
existence of any cardiac disease prior to January 1984, when 
the veteran sought treatment for an irregular and rapid 
heartbeat.  In October 1985, almost forty years after the 
veteran's separation from service, he was diagnosed with 
idiopathic sick sinus node syndrome.  Lung cancer was not 
diagnosed until 1998.  Thus, there is no medical evidence of 
record to establish that the veteran had any cardiac disease 
or lung cancer while he was in service, or within the 
appropriate presumptive period after service.

Nevertheless, a veteran can still establish service 
connection many years after service for a disease that is 
shown by competent medical evidence to be etiologically 
related to in-service smoking.  A precedential opinion, dated 
in January 1993, by the VA General Counsel, that is binding 
upon the Board pursuant to 38 U.S.C.A. § 7104(c), clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  VAOPGCPREC 2-93.  This opinion 
determined that direct service connection of disability may 
be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  Id.

The General Counsel issued a clarification of this opinion in 
January 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.  
Id.  Explanation of VAOPGCPREC 2-93 (dated January 1993).

After a review of the veteran's statements, the appellant's 
statements, lay statements and medical evidence associated 
with the file, the Board finds that, with resolution of 
reasonable doubt in the appellant's favor, the veteran began 
to use tobacco during his military service, which ultimately 
led to an addiction that in turn likely caused his heart 
disease and lung cancer.  The veteran and a Marine Corps 
comrade have stated that the veteran did not smoke until 
December 1945, and the veteran also stated that he began to 
smoke upon entry into service.  Although there is conflicting 
medical evidence concerning the onset date of the veteran's 
smoking, such as noted in statements given to various 
practitioners, the evidence does not specifically refute the 
statements provided by the veteran and his comrade.  
Additionally, the medical histories as provided periodically 
about the veteran's use of tobacco products appears to 
support the appellant's contention that the veteran smoked 
continuously since military service.

The medical opinion of record indicates that the veteran's 
smoking likely caused both heart disease and lung cancer.  
Because the use of tobacco products began in service and 
likely continued without any period of remission, the Board 
finds that the medical opinions favoring the appellant 
provide sufficient evidence to warrant a grant of service 
connection.  The VA opinion provided in May 2004 does not 
provide information of sufficient evidentiary weight to deny 
the appellant's claim.  All the VA reviewer says is that he 
cannot provide an informed opinion based on the record.  
Consequently, service connection for these two disabilities 
for accrued benefits purposes is warranted.

II.  Service connection for cause of the veteran's death

The appellant contends that the cause of the veteran's death 
was the veteran's tobacco use.  At no time did the veteran or 
the appellant ever assert that the veteran's cardiac problems 
and/or lung cancer were related to anything other than his 
smoking of cigarettes, which started in service.

For claims related to tobacco use, such as this one, and 
filed prior to June 9, 1998, service connection may be 
granted for a disease that results from tobacco use in the 
line of duty during active military service.  See VAOPGCPREC 
2-97.  However, in this case, the appellant's claim for 
service connection for the cause of the veteran's death based 
on his tobacco use during his military service does not fall 
under that opinion as the appellant's claim for service 
connection for the cause of the veteran's death was filed in 
August 2001.

The Board notes that current law prohibits an award of 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  See 38 U.S.C.A. § 1103 (West 2002).  This section 
applies only to claims filed after June 9, 1998.  38 C.F.R. 
§ 3.300(a) (2004).  As the appellant in the present case 
filed her claim in August 2001, this provision affects the 
disposition of this appeal.

In this case, the veteran died in July 2001.  As noted above, 
38 U.S.C.A. § 1103(a) prohibits the payment of disability or 
death compensation benefits if the disability or death was 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  Further, 38 C.F.R. § 3.300(a) 
implements section 1103 and states that, "[f]or claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service[]connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service."  The regulation 
further defines tobacco products to include cigarettes.  
38 C.F.R. § 3.300.

The Board is bound by the laws enacted by Congress, and in 
the present case there is no legal basis to award entitlement 
to service connection for the cause of the veteran's death 
due to tobacco use.  Because the appellant filed her claim of 
entitlement to service connection for the cause of the 
veteran's death after June 9, 1998, it must be denied 
pursuant to 38 C.F.R. § 3.300.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 1103(a) precludes service connection for purposes of a DIC 
claim filed after June 9, 1998, that is based upon a 
veteran's service-connected disability or death which is 
capable of being attributable to the veteran's in-service use 
of tobacco products.  Kane v. Principi, 17 Vet. App. 97, 102 
(2003).  Moreover, a claim for DIC is generally treated as a 
new claim, regardless of the status of adjudications 
concerning service-connected disability claims brought by the 
veteran before his death.  See Stoll v. Nicholson, 401 F.3d 
1375 (Fed. Cir. 2005).  

As a matter of law, any claims received by VA after June 9, 
1998 are subject to this restriction.  In this case, the 
appellant filed her claim in August 2001.  Service connection 
on the basis of tobacco use that began in service is 
therefore precluded by law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, service connection for the cause 
of the veteran's death is not warranted.

III.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the appellant of evidence and information necessary to 
substantiate her claims and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate her claims.  In a September 2001 
letter, prior to the issuance of the rating decision in 
January 2002, the RO informed the appellant about what 
evidence was needed and what the evidence had to show to 
establish entitlement to service connection for the cause of 
the veteran's death.  That RO letter also informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed, particularly in light of the allowance 
of the accrued benefits claim. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for a medical opinion.  
The appellant was afforded a personal hearing at the RO.  The 
RO informed the appellant of VA's duty to assist and what 
kinds of evidence the RO would help obtain in a letter sent 
to her in September 2001.  The appellant was given more than 
one year in which to submit evidence after the RO gave her 
notification of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  The appellant did not 
provide any information to VA concerning treatment records 
that she wanted the RO to obtain for her that were not 
obtained; in fact, she stated in a March 2005 VA Form 21-4138 
that she had no further evidence.  Therefore, there is no 
duty to assist that was unmet.  


ORDER

Entitlement to service connection for accrued benefits 
purposes for heart disease and adenocarcinoma of the lung is 
granted.

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

The Board notes that, after the appellant received notice of 
a January 2003 rating decision that, in part, denied her 
claim for 38 U.S.C.A. § 1318 benefits, her representative 
submitted a written statement wherein disagreement with the 
denial was expressed.  (The representative made a point in an 
October 2003 presentation that the disputed issues included 
the § 1318 issue.)  The claims file does not contain any 
Statement of the Case (SOC) issued in response to the 
appellant's October 2003 Notice of Disagreement (NOD) (in the 
written brief presentation of the appellant's 
representative).  The Board must therefore remand that issue 
for the issuance of an SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-examine the 
38 U.S.C.A. § 1318 issue.  If no 
additional development is required, 
the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29 
(2004), unless the matter is 
resolved by granting the benefit 
sought, or by the appellant's 
withdrawal of the NOD.  If, and only 
if, the appellant files a timely 
substantive appeal, the issue should 
be returned to the Board.

The appellant need take no action at this point, but she has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


